Citation Nr: 1035755	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  05-27 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to an increased evaluation for status post 
dislocation and fracture of femoral head of the right hip with 
marked limitation of motion, internal fixation, and traumatic 
arthritis, currently assigned a 30 percent disability evaluation.

2.  Entitlement to an evaluation in excess of 10 percent prior to 
December 29, 2008, for status post open comminuted fracture of 
the left femur.

3.  Entitlement to an evaluation in excess of 20 percent on or 
after December 29, 2008, for status post open comminuted fracture 
of the left femur.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel


INTRODUCTION

The Veteran served on active duty from November 1975 to September 
1976.

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.  That decision increased the disability 
evaluation for the Veteran's service connected right hip 
disability to 30 percent effective from June 30, 2004.  That 
decision also denied entitlement to an increased evaluation for 
his service-connected left femur disability.  The Veteran 
appealed that decision to BVA, and the case was referred to the 
Board for appellate review.  The Board remanded the case for 
further development in March 2008 and October 2008.  That 
development was completed, and the case has since been returned 
to the Board for appellate review.

During the pendency of the appeal, the RO issued a rating 
decision dated in July 2010, which granted an increased 
evaluation of 20 percent for the Veteran's service-connected 
status post open comminuted fracture of the left femur effective 
from December 29, 2008.  Applicable law mandates that when a 
veteran seeks an increased evaluation, it will generally be 
presumed that the maximum benefit allowed by law and regulation 
is sought, and it follows that such a claim remains in 
controversy where less than the maximum benefit available is 
awarded. See AB v. Brown, 6 Vet. App. 35 (1993). Because the 20 
percent disability evaluation does not represent the maximum 
rating available for the Veteran's left femur disability, the 
issue remains in appellate status.

The Board also notes that the Veteran's appeal had originally 
included the issue of entitlement to a total evaluation based 
upon individual unemployability due to service-connected 
disabilities (TDIU); however, during the pendency of the appeal, 
the RO granted that benefit in the July 2010 rating decision.  
Accordingly, the issue of entitlement to TDIU no longer remains 
in appellate status, and no further consideration is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The Veteran's status post dislocation and fracture of femoral 
head of the right hip is already assigned a disability evaluation 
in excess of the maximum schedular ratings available for 
arthritis, limitation of the thigh, and impairment of the thigh.

3.  The Veteran's status post dislocation and fracture of femoral 
head of the right hip is not productive of flexion of the thigh 
limited to 10 degrees or ankylosis.

4.  The Veteran does not have a fracture of the surgical neck of 
the right femur with a false joint; or, a fracture of the shaft 
or anatomical neck of the right femur with nonunion, without 
loose motion, weightbearing preserved with aid of brace.  

5.  Prior to December 29, 2008, the Veteran did not have malunion 
of the left femur with a moderate knee or hip disability or a 
moderately severe muscle injury.

6.  On or after December 29, 2008, the Veteran did not have 
malunion of the left femur with a marked knee or hip disability 
or a moderately severe muscle injury.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for 
status post dislocation and fracture of femoral head of the right 
hip with marked limitation of motion, internal fixation, and 
traumatic arthritis have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.55, 4.56, 
4.71a, Diagnostic Codes 5003, 5010, 5250-5253, 5255 (2009).

2.  The criteria for an evaluation in excess of 10 percent for 
status post open comminuted fracture of the left femur prior to 
December 29, 2008, have not been met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.55, 4.56, 
4.71a, 4.73 Diagnostic Codes 5255, 5314 (2009).

3.  The criteria for an evaluation in excess of 20 percent for 
status post open comminuted fracture of the left femur on or 
after December 29, 2008, have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.14, 4.71a, 
4.73 Diagnostic Codes 5255, 5314 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 
3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide. 38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 
120 (2004).

With regard to claims for increased disability ratings for 
service-connected conditions, the law requires VA to notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined by 
applying relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from noncompensable 
to as much as 100 percent (depending on the disability involved), 
based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration.  Finally, the notice must provide examples of the types 
of medical and lay evidence that the Veteran may submit (or ask 
the VA to obtain) that are relevant to establishing her or his 
entitlement to increased compensation.  However, the notice 
required by section 5103(a) need not be specific to the 
particular Veteran's circumstances; that is, VA need not notify a 
Veteran of alternative diagnostic codes that may be considered or 
notify of any need for evidence demonstrating the effect that the 
worsening of the disability has on the particular Veteran's daily 
life. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this case, the Board does acknowledge that the RO did not 
provide the Veteran with adequate notice prior to the initial 
rating decision in November 2004. Nevertheless, the RO did send 
the Veteran letters in July 2004, May 2008, and November 2008, 
which informed him about the evidence necessary to substantiate 
his claims and the division of responsibilities in obtaining the 
evidence.  The Board finds that any defect with respect to the 
timing of the notice requirement was harmless error.

In this regard, the Board notes that, while adequate notice 
provided to the Veteran was not given prior to the first agency 
of original jurisdiction (AOJ) adjudication of the case, notice 
was provided by the AOJ prior to the transfer and certification 
of the Veteran's case to the Board, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  After the notice was provided, the 
Veteran's claims were readjudicated in a supplemental statement 
of the case (SSOC). Prickett v. Nicholson, 20 Vet. App. 370, 377-
78 (2006) (VA cured failure to afford statutory notice to 
claimant prior to initial rating decision by issuing notification 
letter after decision and readjudicating the claim and notifying 
claimant of such readjudication in the statement of the case).  
The claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond to 
VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and argument in support of his 
claims.  Viewed in such context, the furnishing of notice after 
the decision that led to this appeal did not compromise the 
essential fairness of the adjudication. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Conway v. Principi, 353 F.3d 
1369, 1373 (Fed. Cir. 2004).  The Veteran has had a "meaningful 
opportunity to participate effectively," Dingess/Hartman, and 
the Board finds that the present adjudication of the appeal will 
not result in any prejudice to the Veteran.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The notice letters notified the 
Veteran that, to substantiate a claim for increased compensation, 
the claimant must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of the 
disability. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub 
nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  
The notice also provided examples of the types of medical and lay 
evidence that the Veteran may submit (or ask the VA to obtain) 
that are relevant to establishing her or his entitlement to 
increased compensation.  Specifically, he was informed in the 
July 2004, May 2008, and November 2008 letters of types of 
evidence that might show such a worsening, including statements 
from a doctor containing the physical and clinical findings; 
results of laboratory tests or x-rays; the dates of examinations 
and tests; and, statements from other individuals who were able 
to describe from their knowledge and personal observations in 
what manner the disability had become worse.  The May 2008 and 
November 2008 letters also listed examples of evidence, which 
included information about on-going treatment, Social Security 
Administration determinations, statements from employers, and lay 
statements from people who have witnessed how the disability 
symptoms affect him.

The May 2008 and November 2008 letters also informed the Veteran 
that, should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic Codes, 
which typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature of 
the symptoms of the condition for which disability compensation 
is being sought, their severity and duration.  Those letters also 
explained how effective dates were determined.

In addition, the RO notified the Veteran in the notice letters 
about the information and evidence that VA will seek to provide.  
In particular, the July 2004, May 2008, and November 2008 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claims, including that 
VA would request any pertinent records held by Federal agencies, 
such as military records, and VA medical records.  The Veteran 
was also informed that a medical examination would be provided or 
that a medical opinion would be obtained if it was determined 
that such evidence was necessary to make a decision on his 
claims.

The RO also informed the Veteran about the information and 
evidence that he was expected to provide.  Specifically, the July 
2004, May 2008, and November 2008 letters notified the Veteran 
that he must provide enough information about his records so that 
they could be requested from the agency or person that has them.  
The July 2004 letter also requested that he complete and return 
the enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
there were any private medical records that he would like VA to 
obtain on his behalf.  In addition, the July 2004, May 2008, and 
November 2008 letters stated that it was his responsibility to 
ensure that VA receives all requested records that are not in the 
possession of a Federal department or agency.

In addition, the duty to assist the Veteran has also been 
satisfied in this case.  The Veteran's service treatment records 
as well as all identified and available VA and private medical 
records pertinent to the years after service are in the claims 
file and were reviewed by both the RO and the Board in connection 
with the Veteran's claims.  The Veteran has not identified any 
other outstanding records that are pertinent to the issues 
currently on appeal.

In addition, the Veteran was afforded VA examinations in 
September 2004, June 2005, October 2005, and December 2008 in 
connection with his claims for an increased evaluation.  To that 
end, when VA undertakes to provide a VA examination or obtain a 
VA opinion, it must ensure that the examination or opinion is 
adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The 
Board finds that the December 2008 VA examination obtained in 
this case is adequate, as it is predicated on a review of the 
claims file and all pertinent evidence of record as well as on a 
physical examination and fully addresses the rating criteria that 
are relevant to rating the disabilities in this case.

There is no objective evidence indicating that there has been a 
material change in the severity of the Veteran's service-
connected disabilities since he was last examined. 38 C.F.R. § 
3.327(a).  The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an otherwise 
adequate VA examination was conducted. VAOPGCPREC 11-95.

Thus, there is adequate medical evidence of record to make a 
determination in this case.  Accordingly, the Board finds that 
VA's duty to assist with respect to obtaining a VA examination or 
opinion with respect to the issues on appeal has been met. 38 
C.F.R. § 3.159(c)(4).

VA has further assisted the Veteran and his representative 
throughout the course of this appeal by providing them with a SOC 
and SSOCs, which informed them of the laws and regulations 
relevant to the Veteran's claims.  The Board concludes the 
Veteran was provided the opportunity to meaningfully participate 
in the adjudication of his claim and did in fact participate. 
Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these 
reasons, the Board concludes that VA has fulfilled the duty to 
assist the Veteran in this case.  Hence, there is no error or 
issue that precludes the Board from addressing the merits of this 
appeal.


Law and Analysis

Disability ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities, found in 38 
C.F.R., Part 4.  The rating schedule is primarily a guide in the 
evaluation of disability resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service. The ratings are intended to compensate, as far as can 
practicably be determined, the average impairment of earning 
capacity resulting from such diseases and injuries and their 
residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the veteran. 38 C.F.R. §§ 4.1, 4.2, 
4.41.  Consideration of the whole-recorded history is necessary 
so that a rating may accurately reflect the elements of 
disability present. 38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  While the regulations require review of the 
recorded history of a disability by the adjudicator to ensure a 
more accurate evaluation, the regulations do not give past 
medical reports precedence over the current medical findings.  
Where an increase in the disability rating is at issue, the 
"present level" of the veteran's disability is the primary 
concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of disability 
that would result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
on that claim is made.  Thus, VA's determination of the "present 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of severity 
throughout the entire time period the increased rating claim has 
been pending. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Similarly, where a veteran appeals the initial rating assigned 
for a disability at the time that service connection for that 
disability is granted, evidence contemporaneous with the claim 
and with the initial rating decision granting service connection 
would be most probative of the degree of disability existing at 
the time that the initial rating was assigned and should be the 
evidence "used to decide whether an original rating on appeal 
was erroneous . . . ." Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  If later evidence indicates that the degree of 
disability increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for separate 
periods of time based on facts found. Id.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  It is 
essential that the examination on which ratings are based 
adequately portray the anatomical damage and the functional loss 
with respect to all of these elements.  In evaluating 
disabilities of the musculoskeletal system, it is necessary to 
consider, along with the schedular criteria, functional loss due 
to flare-ups of pain, fatigability, incoordination, pain on 
movement, and weakness. DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated innervation, 
or other pathology and evidenced by visible behavior of the 
claimant undertaking the motion. Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled. 38 C.F.R. § 4.40.  Pain on 
movement, swelling, deformity or atrophy of disuse as well as 
instability of station, disturbance of locomotion, interference 
with sitting, standing and weight bearing are relevant 
considerations for determination of joint disabilities. 38 C.F.R. 
§ 4.45.  Painful, unstable, or malaligned joints, due to healed 
injury, are entitled to at least the minimal compensable rating 
for the joint. 38 C.F.R. § 4.59.


I.  Right Hip Disability

The Veteran is currently assigned a 30 percent disability 
evaluation for his status post dislocation and fracture of the 
femoral head of the right hip with marked limitation of motion, 
internal fixation, and traumatic arthritis pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5010-5255.  

Diagnostic Code 5010 states that traumatic arthritis is to be 
rated as degenerative arthritis under Diagnostic Code 5003, which 
in turn, states that the severity of degenerative arthritis, 
established by X-ray findings, is to be rated on the basis of 
limitation of motion under the appropriate diagnostic code for 
the specific joint or joints affected, which in this case would 
be limitation of extension of the thigh (Diagnostic Code 5251), 
limitation of flexion of the thigh (Diagnostic Code 5252), 
impairment of the thigh (Diagnostic Code 5253), and ankylosis of 
the hip (Diagnostic Code 5250).  When there is arthritis with at 
least some limitation of motion, but to a degree which would be 
noncompensable under a limitation-of-motion code, a 10 percent 
rating will be assigned for each affected major joint or group of 
minor joints.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation is warranted if there is X-ray 
evidence of involvement of 2 or more major joints or 2 or more 
minor joint groups and a 20 percent evaluation is authorized if 
there is X-ray evidence of involvement of 2 or more major joints 
or 2 or more minor joint groups and there are occasional 
incapacitating exacerbations. 38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Under Diagnostic Code 5255, a 30 percent disability evaluation is 
contemplated for malunion of the femur with a marked hip or knee 
disability.  A 60 percent disability evaluation is warranted when 
there is a fracture of the surgical neck of the femur with a 
false joint; or, when there fracture of the shaft or anatomical 
neck of the femur with nonunion, without loose motion, 
weightbearing preserved with aid of brace.  An 80 percent 
disability evaluation is assigned when there is a fracture of the 
shaft or anatomical neck of the femur with nonunion and loose 
motion (spiral or oblique fracture).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his status 
post dislocation and fracture of the femoral head of the right 
hip.  There is x-ray evidence showing that he has arthritis in 
the right hip; however, Diagnostic Code 5010 does not provide for 
an evaluation in excess of 30 percent.  As such, the Veteran 
cannot be granted an increased evaluation under that diagnostic 
code.

Similarly, a 10 percent evaluation represents the maximum 
schedular criteria for limitation of the thigh, and a 20 percent 
evaluation is the maximum rating available for impairment of the 
thigh. Consequently, the Veteran is not entitled to an increased 
rating for his disability under those criteria.  Therefore, an 
evaluation in excess of 30 percent cannot be granted under 
Diagnostic Codes 5251 and 5253.

In addition, the medical evidence of record does not show the 
Veteran to have flexion of the thigh limited to 10 degrees.  In 
fact, the September 2004 VA examination found him to have flexion 
to 50 degrees.  The June 2005 VA examination also revealed 25 
degrees of flexion, and the December 2008 VA examiner indicated 
that there was 30 degrees of flexion.  As such, an increased 
evaluation is not warranted under Diagnostic Code 5252.

Additionally, the Veteran has not been shown to have ankylosis of 
the hip.  In fact, the September 2004 VA examination revealed 50 
degrees of flexion, 20 degrees of extension, 20 degrees of 
adduction, 30 degrees of abduction, 40 degrees of external 
rotation, and 20 degrees of internal rotation.  The June 2005 VA 
examination also showed him to have flexion to 25 degrees, 
extension to 15 degrees, abduction to 20 degrees, adduction to 30 
degrees, internal rotation to 30 degrees, and external rotation 
to 40 degrees.  In addition, the December 2008 VA examiner 
indicated that there was 30 degrees of flexion, 30 degrees of 
extension, 40 degrees of internal rotation, 60 degrees of 
external rotation, 25 degrees of adduction, and 45 degrees of 
abduction.  The Board notes that ankylosis is defined as 
"immobility and consolidation of a joint due to disease, injury, 
surgical procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or 
fixation of a joint as the result of a disease process, with 
fibrous or bony union across the joint," citing Stedman's 
Medical Dictionary 87 (25th ed. 1990)).  Based on the foregoing 
range of motion findings, it is apparent that the Veteran's right 
hip is not fixated or immobile.  Moreover, the December 2008 VA 
examiner specifically commented that there was no joint 
ankylosis.  Therefore, the criteria for an increased evaluation 
under Diagnostic Code 5250 have not been met.

Moreover, the medical evidence does not show the Veteran to have 
a fracture of the surgical neck of the femur with a false joint; 
or, a fracture of the shaft or anatomical neck of the femur with 
nonunion, without loose motion, weightbearing preserved with aid 
of brace.  Indeed, the December 2008 VA examiner stated that the 
fracture of the right hip was actually a dislocation of the femur 
and a fracture through the obturator portion of the pubic bone.  
He also indicated that there were no false joints or any 
fractures of the shaft, surgical, or true neck of the femur.  
Thus, the Veteran has not been shown to have met the criteria for 
an increased evaluation under Diagnostic Code 5255.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected right 
hip disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's symptoms 
are supported by pathology consistent with the assigned 30 
percent rating, and no higher.  In this regard, the Board 
observes that the Veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the Veteran's 
right hip is contemplated in the currently assigned 30 percent 
disability evaluation under Diagnostic Codes 5010- 5255.  Indeed, 
the November 2004 rating decision specifically discussed his 
painful motion and functional impairment in its assignment of the 
30 percent disability evaluation.  The Veteran's complaints do 
not, when viewed in conjunction with the medical evidence, tend 
to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the September 2004 VA examiner indicated 
that he examined the Veteran in accordance with DeLuca and noted 
that he performed three additional flexion exercises with only 
mildly to mildly moderate pain, mild weakness, and mild 
fatigability.  There was no incoordination, and his range of 
motion did not decrease.  He specifically commented that the 
Veteran did not have any additional limitation following 
repetitive use.  In addition, the June 2005 VA examiner indicated 
that there was tenderness and weakness, but no additional 
limitation of motion on repetitive use.  The October 2005 VA 
examiner further commented that there were no objective findings 
of pain weakness, excess fatigability, incoordination, lack of 
endurance, or loss in range of motion with repetitive use.  
Moreover, the December 2008 VA examiner stated that there was no 
limitation of motion with repetitive range of motion due to pain, 
fatigue, lack of endurance, incoordination, or weakness.  
Therefore, the Board finds that the preponderance of the evidence 
is against the Veteran's claim for an increased evaluation for 
status post dislocation and fracture of the femoral head of the 
right hip with marked limitation of motion, internal fixation, 
and traumatic arthritis.


II.  Left Femur

The Veteran's status post open comminuted fracture of the left 
femur is currently assigned a 10 percent disability evaluation 
prior to December 28, 2010, and a 20 percent disability 
evaluation effective from December 28, 2010, pursuant to 
38 C.F.R. §§  4.71a, 4.73, Diagnostic Code 5255-5314.

Under Diagnostic Code 5255, a 10 percent disability evaluation is 
contemplated for malunion of the femur with a slight knee or hip 
disability.  A 20 percent disability evaluation is assigned for 
malunion of the femur with a moderate knee or hip disability, and 
a 30 percent disability evaluation is warranted for malunion of 
the femur with a marked knee or hip disability.

Diagnostic Code 5314 applies to residuals of injuries to muscle 
group XIV.  The muscles involved in muscle group XIV include the 
anterior thigh group: sartorius, rectus femoris, vastus externus, 
vastus intermedius, vastus internus, and tensor vaginae femoris.  
The functions affected by these muscles include extension of the 
knee, simultaneous flexion of hip and flexion of knee, tension of 
fascia lata and iliotibial (Maissiat's) band, acting with XVII in 
postural support of body, and acting with hamstrings in 
synchronizing hip and knee. 38 C.F.R. § 4.73, Diagnostic Code 
5314 (2009).  Under that diagnostic code, a 10 percent disability 
evaluation is contemplated for a moderate injury, and a 30 
percent disability evaluation is warranted when the injury is 
moderately severe.

The factors to be considered in evaluating disabilities residual 
to healed wounds involving muscle groups are set forth in 38 
C.F.R. §§ 4.55, 4.56.  A through-and-through injury with muscle 
damage shall be evaluated as no less than a moderate injury for 
each group of muscles damaged. 38 C.F.R. § 4.56(b).  For VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement. 38 C.F.R. § 4.56(c).

The type of injury associated with a moderate muscle disability 
is a through and through or deep penetrating wound of short track 
from a single bullet, small shell, or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. 38 C.F.R. § 4.56(d)(2).  A 
history with regard to this type of injury should include service 
department evidence or other evidence of in-service treatment for 
the wound and consistent complaints of one or more of the 
cardinal signs and symptoms of muscle disability, particularly 
lowered threshold of fatigue after average use affecting the 
particular functions controlled by the injured muscles. 38 C.F.R. 
§ 4.56(d)(2)(ii).  Objective findings should include entrance and 
(if present) exit scars, small or linear, indicating short track 
of missile through muscle tissue and some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of power 
or lowered threshold of fatigue when compared to the sound side. 
38 C.F.R. § 4.56(d)(2)(iii).

The type of injury associated with a moderately severe muscle 
disability is a through and through or deep penetrating wound by 
a small high-velocity missile or large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  A history with regard to this type of 
injury should include prolonged hospitalization in service for 
treatment of wound, consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, evidence of 
inability to keep up with work requirements.  Objective findings 
should include entrance and (if present) exit scars indicating 
the track of the missile through one or more muscle groups as 
well as indications on palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with the 
sound side.  Tests of strength and endurance compared with sound 
side should demonstrate positive evidence of impairment. 38 
C.F.R. § 4.56(d)(3).


A.  Prior to December 29, 2008

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his status 
post open comminuted fracture of the left femur prior to December 
29, 2008.  The medical evidence does not show him to have had 
malunion of the femur with a moderate knee or hip disability.  
There is simply no evidence of any malunion.  The June 2005 VA 
examiner commented that there was no deformity or bone or joint 
abnormality, and the October 2005 VA examiner further indicated 
that the Veteran denied having symptoms at the bone fracture 
site.  It was noted that there were no fracture residuals.  

The Board does observe that private medical records dated in 
April 2005 noted some pain throughout the knee and moderate 
swelling along the superior lateral position without any redness.  
There was also some restriction of left knee movement due to the 
girth of the thigh during the June 2005 VA examination, but the 
examiner commented that the Veteran still had normal range of 
motion of the knee without any additional loss of motion upon 
repetitive use.  The October 2005 VA examiner further noted the 
Veteran's report of several episodes of swelling in his left knee 
that required arthrocentesis.  However, the physical examination 
revealed a normal range of motion of the left knee.  The examiner 
did state that there was decreased range of motion of the left 
hip.  It appears that he had 65 degrees of flexion, 15 degrees of 
extension, 30 to 40 degrees of abduction, 35 degrees of internal 
rotation, and 35 degrees of external rotation.  The Board notes 
that the normal range of the motion of the hip is 125 degrees of 
flexion and 45 degrees of abduction. 38 C.F.R. § 4.71a, Plate II.  
Nevertheless, the fact remains that there was no malunion of the 
femur, despite the Veteran's knee and hip symptoms.

Moreover, the September 2004 VA examiner indicated that that 
there was no painful motion and documented the Veteran as having 
denied any functional impairment secondary to his left femur.  It 
was noted that the major functional impact appeared to be only 
pain with weather changes.  The June 2005 VA examiner also noted 
that the motion of the joint was not affected and stated that the 
bone had healed well and that the fracture site was asymptomatic.  
As such, the criteria for an increased evaluation under 
Diagnostic Code 5255 have not been met.

In addition, the Veteran has not been shown to have a moderately 
severe muscle injury.  The type of injury was not a through and 
through or deep penetrating wound by a small high-velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Indeed, the Veteran did not sustain any 
actual wounds, as he was instead involved in a motor vehicle 
accident in December 1975 at which time he suffered an open 
fracture of the left femur.  

The Board does acknowledge that the Veteran was hospitalized and 
that his treatment included debridement and traction.  It was 
noted that he had a vastus lateralis herniation of the left 
lateral thigh that was secondary to the treatment.  He was 
subsequently discharged from service due, in part, to his left 
femur fracture.  As such, he did require prolonged 
hospitalization and treatment in service and was unable to keep 
up with work requirements.  

There are no entrance or exit scars indicating the track of the 
missile through one or more muscle groups.  However, the 
September 2004 VA examination did reveal a well-healed, 13 
centimeter scar over the left middle one-third of the lateral 
thigh that was not tender.   The October 2005 VA examiner also 
noted that that there was a surgical scar on the left lateral 
thigh measuring 15 by 1.5 centimeters in a curvilinear 
configuration that was centrally depressed.  The scar was soft, 
nontender, and best described as mature.  

Nevertheless, there is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with the 
sound side.  Nor do the tests of strength and endurance 
demonstrate positive impairment that would be consistent with a 
moderately severe muscle injury.  In fact, the September 2004 VA 
examiner noted that that there was no deformity, painful motion, 
or ankylosis.  There was some underlying tissue loss of the left 
femur, but the examiner described it as mild.  The Veteran was 
diagnosed with an old fracture of the left femur with only 
occasional episodes of a musculoskeletal strain.  Indeed, the 
Veteran denied having any functional impairment, and the only 
impairment noted by the examiner was pain with weather changes.  
The June 2005 VA examiner also noted that the Veteran's 
disability was stable and that there was no deformity.  The 
Veteran did tell the October 2005 VA examiner that his residual 
herniation was symptomatic, which involved the vastus lateralis 
muscle, and a physical examination did reveal symptoms of pain 
and fatigability, but it was specifically noted that there was no 
muscle weakness, atrophy, or spasm.  Moreover, the motion of the 
joint was not affected.  As such, it cannot be said that the 
Veteran had a moderately severe muscle injury.  Thus, the Veteran 
has not met the criteria for an increased evaluation under 
Diagnostic Code 5314.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected left 
femur disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's symptoms 
prior to December 29, 2008, are supported by pathology consistent 
with the assigned 10 percent rating, and no higher.  In this 
regard, the Board observes that the Veteran had complained of 
pain on numerous occasions.  However, the effect of the pain in 
the Veteran's left femur is contemplated in the currently 
assigned 10 percent disability evaluation under Diagnostic Codes 
5255-5314.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant an increased evaluation.  In fact, the 
September 2004 VA examiner indicated that that there was no 
functional impairment, and the June 2005 VA examination did not 
reveal any effect on the range of motion.  The October 2005 VA 
examiner also observed that the Veteran had some pain and 
stiffness, but indicated that there was no incoordination.  He 
further stated that there were no objective findings of pain, 
weakness, excess fatigability, incoordination, lack of endurance, 
or loss of range of motion with repetitive use.  Therefore, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim for an increased evaluation for status post open 
comminuted fracture of the left femur prior to December 29, 2008.

B.  On or After December 29, 2008

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
Veteran is not entitled to an increased evaluation for his status 
post open comminuted fracture of the left femur on or after 
December 29, 2008.  The medical evidence does not show him to 
have had malunion of the femur with a marked knee or hip 
disability.  In fact, the December 2008 VA examiner specifically 
stated that x-rays were reviewed with a radiologist and that 
there was no malunion or nonunion of the left femur.  He 
indicated that there are normal tibia and fibula structures and 
ankle joint findings.  He also noted that there were no false 
joints or any fractures of the shaft, surgical, or true neck of 
the left femur.  As such, the criteria for an increased 
evaluation under Diagnostic Code 5255 have not been met.

In addition, the Veteran has not been shown to have a moderate 
severe muscle injury.  As previously noted, the Veteran did not 
suffer an actual wound, but he did sustain an open fracture to 
the left femur during a motor vehicle accident, which required 
prolonged hospitalization and treatment, including debridement 
and traction.  The injury also interfered with his ability keep 
up with work requirements, as evidenced by his discharge, and 
there was a residual scar.  

Nevertheless, there is no evidence of loss of deep fascia, muscle 
substance, or normal firm resistance of the muscles.  Nor do 
tests of strength and endurance demonstrate impairment.  The 
December 2008 VA examiner did note that there was herniation as 
well as muscle symptoms of pain, fatigability, decreased 
coordination, and uncertainty of movement.  However, a physical 
examination did not reveal any other muscle abnormalities, and 
his muscle strength was 4/5.  The Veteran also denied having 
flare-ups of muscle disease.  As such, it cannot be said that the 
Veteran has a moderately severe muscle injury.  Thus, the Veteran 
has not met the criteria for an increased evaluation under 
Diagnostic Code 5314.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the Veteran's service-connected left 
femur disability is not warranted on the basis of functional loss 
due to pain or weakness in this case, as the Veteran's symptoms 
on or after December 29, 2008, are supported by pathology 
consistent with the assigned 20 percent rating, and no higher.  
In this regard, the Board observes that the Veteran has 
complained of pain on numerous occasions.  However, the effect of 
the pain in the Veteran's left femur is contemplated in the 
currently assigned 20 percent disability evaluation under 
Diagnostic Codes 5255-5314.  Indeed, the July 2010 rating 
decision specifically discussed his painful motion and functional 
impairment in its assignment of the 10 percent disability 
evaluation.  The Veteran's complaints do not, when viewed in 
conjunction with the medical evidence, tend to establish weakened 
movement, excess fatigability, or incoordination to the degree 
that would warrant an increased evaluation.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for an increased evaluation for status post open 
comminuted fracture of the left femur on or after December 29, 
2008.


III.  Conclusion

In reaching this decision, the potential application of various 
provisions of Title 38 Code of Federal Regulations have been 
considered, whether or not they were raised by the Veteran. 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In particular, 
the Board has considered the provisions of 38 C.F.R. § 
3.321(b)(1).  However, in this case, the Board finds that the 
record does not show that the Veteran's service-connected right 
hip and left femur disabilities are so exceptional or unusual as 
to warrant the assignment of a higher rating on an extra-
schedular basis. See 38 C.F.R. § 3.321(b)(1) (2009).

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. See Thun v. 
Peake, 22 Vet. App. 111 (2008).  In this regard, there must be a 
comparison between the level of severity and symptomatology of 
the claimant's service- connected disability with the established 
criteria found in the rating schedule for that disability. If the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule and the assigned schedular 
evaluation is therefore adequate, and no extraschedular referral 
is required. Id., see also VAOGCPREC 6-96 (Aug. 16, 1996).  
Otherwise, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is found 
inadequate, VA must determine whether the claimant's exceptional 
disability picture exhibits other related factors, such as those 
provided by the extraschedular regulation (38 C.F.R. § 
3.321(b)(1)) as "governing norms" (which include marked 
interference with employment and frequent periods of 
hospitalization).

The evidence in this case does not show such an exceptional 
disability picture that the available schedular evaluation for 
the service-connected disabilities is inadequate.  A comparison 
between the level of severity and symptomatology of the Veteran's 
assigned ratings with the established criteria found in the 
rating schedule shows that the rating criteria reasonably 
describe the Veteran's disabilities level and symptomatology.  As 
discussed above, there are higher ratings available under 
multiple diagnostic codes, but the Veteran's disabilities are not 
productive of such manifestations.

Based on the foregoing, the Board finds that the requirements for 
an extraschedular evaluation for the Veteran's service-connected 
status post dislocation and fracture of femoral head of the right 
hip and status post open comminuted fracture of the left femur 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995); Thun v. Peake, 22 Vet. App. 111 (2008).


ORDER

An evaluation in excess of 30 percent for status post dislocation 
and fracture of femoral head of the right hip with marked 
limitation of motion, internal fixation, and traumatic arthritis 
is denied.

An evaluation in excess of 10 percent prior to December 29, 2008, 
for status post open comminuted fracture of the left femur, is 
denied.

An evaluation in excess of 10 percent on or after December 29, 
2008, for status post open comminuted fracture of the left femur, 
is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


